[Cite as State ex rel. Yates v. McDonnell, 2011-Ohio-1969.]


          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                         No. 96510




                 STATE OF OHIO, EX REL. PIERRE YATES
                                                              RELATOR

                                                      vs.

                          JUDGE NANCY R. McDONNELL
                                                              RESPONDENT



                                            JUDGMENT:
                                            WRIT DENIED


                                          Writ of Mandamus
                                          Motion No. 443345
                                          Order No. 443566

        RELEASE DATE: April 15, 2011
FOR RELATOR

Pierre Yates, pro se
Inmate No. 484-276
Trumbull Correctional Institution
P.O. Box 901
Leavittsburg, OH 44430


ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor

BY: James E. Moss
Assistant Prosecuting Attorney
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113




SEAN C. GALLAGHER, J.:

       {¶ 1} Pierre Yates has filed a complaint for a writ of mandamus.

Yates seeks an order from this court, which requires Judge Nancy R.

McDonnell to render a ruling with regard to a “motion for leave to file

delayed motion for new trial” that was filed, on June 24, 2009, in the

underlying action of State v. Yates, Cuyahoga County Court of Common
Pleas Case No. CR-460767.      Judge McDonnell has filed a motion for

summary judgment, which we grant for the following reasons.

     {¶ 2} Initially, we find that Yates’s complaint for a writ of

mandamus is procedurally defective. Yates has failed to comply with

R.C. 2969.25(C), which requires that an inmate who files a complaint

against a government entity or government employee must support the

complaint with a statement that: (1) sets forth the balance in the

inmate’s account for the preceding six months, as certified by the

institutional cashier; and (2) a statement that sets forth all other cash

and items of value as owned by the inmate. The failure of Yates to

comply with R.C. 2969.25(C) warrants dismissal of his complaint for a

writ of mandamus.          Martin v. Woods, 121 Ohio St. 3d 609,

2009-Ohio-1928, 906 N.E.2d 1113.

     {¶ 3} In addition, Yates has failed to comply with R.C. 2969.25(A),

which requires the attachment of an affidavit to the complaint for a writ

of mandamus that describes each civil action or appeal filed within the

previous five years in any state or federal court. State ex rel. Zanders v.

Ohio Parole Bd., 82 Ohio St. 3d 421, 1998-Ohio-218, 696 N.E.2d 594;
State ex rel. Alford v. Winters, 80 Ohio St.3 285, 1997-Ohio-117, 685
N.E.2d 1242.

      {¶ 4} Finally, Yates’s request for a writ of mandamus is moot.

Attached to the motion for summary judgment is a copy of a journal

entry, as journalized on March 21, 2011, which demonstrates that a

ruling has been rendered with regard to the motion for leave to file a

delayed motion for new trial.         Thus, Yates’s request for a writ of

mandamus is moot. State ex rel. Jerninghan v. Cuyahoga Cty. Court of

Common Pleas, 74 Ohio St. 3d 278, 1996-Ohio-117, 658 N.E.2d 723;

State ex rel. Gantt v. Coleman (1983), 6 Ohio St. 3d 5, 450 N.E.2d 1163.

      {¶ 5} Accordingly,    we grant Judge McDonnell’s motion for

summary judgment. Costs to Judge McDonnell. It is further ordered

that the Clerk of the Eighth District Court of Appeals serve notice of

this judgment upon all parties as required by Civ.R. 58(B).

      Writ denied.



SEAN C. GALLAGHER, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
LARRY A. JONES, J., CONCUR